Citation Nr: 1441170	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  10-12 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a disability of the toenails of both feet.

2.  Entitlement to service connection for a skin disability, claimed as due to exposure to herbicides.  


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran had active service from November 1959 to February 1962 and from September 1963 to September 1967.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Board remanded this appeal in February 2013 and August 2013 for further development.  

The record before the Board consists of electronic records within systems known as Virtual VA and the Veterans Benefits Management System.


REMAND

The Board remanded the issues in August 2013, noting that the opinions of the April 2013 examiners were not adequate for adjudication purposes.  The remand requested a new VA examination for his foot claim.  A new examination was not provided; rather the VA examiner from the April 2013 examination restated the prior opinion without further rationale.  A review of the record indicates that the Board's directives were not substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the issue must be remanded for further development.

Additionally, the August 2013 remand requested that the April 2013 skin examiner provide an addendum explaining the rationale for the earlier opinion.  The Board noted, however, that the Veteran claimed a skin disability generally.  Therefore, the VA examiner must provide an opinion regarding all skin disabilities present during the claim period.  The Veteran has been diagnosed with and treated for basal cell carcinoma, tinea versicolor, sebhorric dermatitis, non-specific dermatitis, and pruritus.  The examiner did not address all skin diagnoses in his opinion.  Therefore, a new opinion regarding these additional diagnoses is necessary.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:


1.  Undertake appropriate development to obtain any outstanding records pertinent to the claims.  

2.  Then, all pertinent evidence in the electronic files must be made available and reviewed by the April 2013 VA skin examiner, who should be requested to provide an opinion with respect to each skin disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service, to include exposure to herbicides during such service.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, the examiner should explain why.

If the April 2013 examiner is not available, the Veteran's records must be made available to and reviewed by another physician with sufficient expertise who should be requested to provide the required opinions with supporting rationale.  

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3.  The Veteran should also be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all toe nail disorders present during the period of the claim.  All pertinent evidence in the electronic files must be made available to and reviewed by the physician.

The examiner should state an opinion with respect to each toe nail disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service, to include herbicide exposure during such service.  The examiner should address all lay evidence, to include the Veteran's competent statements regarding symptoms he experienced during service.  The examiner should note that the Veteran is competent to describe his symptoms during service.  If the symptoms are indicative of a toenail fungus, the examiner should determine if the symptoms experienced during service (even if not documented during service) are causally or etiologically related to the Veteran's current diagnosis.  

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

4.  Undertake any other indicated development.

5.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, provide the Veteran and his representative a supplemental statement of the case and the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



